Citation Nr: 1046463	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-34 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an effective date earlier than April 9, 2002, for 
the grant of service connection for post traumatic stress 
disorder (PTSD) and for entitlement to individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to March 1969, 
and from February 1972 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, that 
granted the Veteran entitlement to PTSD at a 70 percent 
evaluation, and subsequently granted the Veteran entitlement to 
TDIU, both effective April 9, 2002.  The Veteran continues to 
disagree with the effective date assigned for those grants.


FINDINGS OF FACT

1.  The Veteran's current effective date for the grant of service 
connection for PTSD is April 9, 2002, the date of receipt of the 
Veteran's most recent claim for this disability.

2.  The Veteran's current effective date for the grant of 
entitlement to TDIU is April 9, 2002, five years earlier than the 
date of receipt of the Veteran's most recent claim for TDIU, and 
the date the veteran met the schedular requirements for a grant 
of TDIU.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 9, 
2002, for the grant of service connection for PTSD, are not met. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

2.  The criteria for an effective date earlier than April 9, 
2002, for the grant of entitlement to TDIU, are not met. 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. § 
3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent to 
the Veteran in August 2002, October 2002, March 2003, July 2006, 
April 2007, and December 2007. These letters collectively 
informed the Veteran of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and of what 
evidence the appellant should provide.  Therefore, the Board 
finds that any notice errors did not affect the essential 
fairness of this adjudication, and that it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal. The appellant was also specifically informed of the law 
as it pertains to effective dates by the July 2006 and December 
2007 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Once the claim of service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision rating 
the disability or assigning an effective date does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA 
notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claims for initial higher ratings and for 
earlier effective dates, following the initial grants of service 
connection.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 
Vet. App. 112, 116- 117 (2007); Goodwin v. Peake, 22 Vet. App. 
128 (2008).

The VA has also done everything reasonably possible to assist the 
appellant with respect to his claims for benefits on appeal, such 
as obtaining VA and private medical records.  Consequently, the 
duty to notify and assist has been satisfied in this appeal, as 
to the claim being finally decided on appeal.

The Veteran and his representative contend that an earlier 
effective date is warranted for both the grant of service 
connection, and a grant of entitlement to TDIU.  Specifically, 
the Veteran requests an effective date from 1996, when the 
Veteran was first granted nonservice connected benefits for PTSD.

The provisions for the determination of an effective date of an 
award of disability compensation are set forth in 38 U.S.C.A. § 
5110.  Under governing law, the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii).  The general rule with regard to an 
award of increased disability compensation is that the effective 
date for such an award will be the date the claim was received or 
the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to this rule 
applies where the evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one- 
year period preceding the date of receipt of the claim for 
increased compensation.  Otherwise, the effective date remains 
the date the claim is received.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(o)(2).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation therefore apply 
to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  
A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication indicating intent to apply for a benefit under the 
laws administered by the VA may be considered an informal claim 
provided it identifies, but not necessarily with specificity, the 
benefit sought. 38 C.F.R. § 3.155(a); Criswell v. Nicholson, 20 
Vet. App. 501 (2006); MacPhee v. Nicholson, 459 F.3d 1323, 1326-
27 (Fed. Cir. 2006) (holding that the plain language of the 
regulations require a claimant to have an intent to file a claim 
for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. 
Cir. 1999) (noting that even an informal claim for benefits must 
be in writing). 
 
Where there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits were 
granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

In addition, under 38 C.F.R. § 3.157(b) once a formal claim for 
compensation has been allowed, receipt of one of the following 
will be accepted as an informal claim for increased benefits: the 
report of examination or hospitalization at a VA or uniformed 
services medical facility, evidence from a private physician or 
layperson that shows the reasonable probability of entitlement to 
benefits, or examination reports or clinical records from State 
medical facilities or other institutions.

Total disability ratings are authorized for any disability or 
combination of disabilities provided the schedular rating is less 
than total, where the disabled person is unable to secure and 
maintain substantially gainful employment because of the severity 
of his service-connected disabilities. If there is only one such 
disability, it must be ratable at 60 percent or more. Provided 
instead, there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and sufficient 
additional service- connected disability to bring the combined 
rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16.

If the claimant does not meet the minimum percentage rating 
requirements of section 4.16(a) for consideration of a TDIU, he 
or she may still be entitled to the benefit sought where the 
circumstances of the case present such an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards to warrant a TDIU on an extra-
schedular basis.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  While the 
procedures for assignment of a total disability rating on an 
extraschedular basis would require referral to the RO for further 
disposition, where the record does not contain evidence that 
would render such claim plausible the Board may deny entitlement 
to an extraschedular evaluation in the first instance. VAOPGCPREC 
6-96 (Aug. 16, 1996). See also Floyd v. Brown, 9 Vet. App. 88, 95 
(1995).

The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability consists of a 
showing that the Veteran is "[in]capable of performing the 
physical and mental acts required by employment," and is not 
based solely on whether the Veteran is unemployed or has 
difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  Rather, the record must demonstrate some factor 
which takes the claimant's situation outside the norm of such a 
case, since the VA rating schedule already is designed to take 
into consideration impairment that renders it difficult to obtain 
and keep employment. Id.; see also 38 C.F.R. 4.1, 4.15.  Other 
factors that receive consideration in determining whether a 
Veteran is unemployable include his employment history, level of 
education and vocational attainment.  See 38 C.F.R. § 4.16(b).  
See also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

The currently assigned effective date for the award of a TDIU and 
service connection for PTSD is that of April 9, 2002.  The RO 
provided for this effective date for PTSD based on a date of 
receipt of a reopened claim for PTSD, noting that the Veteran has 
continuously prosecuted his claim since that date.  Entitlement 
to TDIU was then granted also effective that date, based on that 
being the date the Veteran met the schedular requirements for 
unemployability, and based on evidence which showed that the 
Veteran has not worked for many years.

Taking into account all relevant evidence, the Board finds an 
earlier effective date is not warranted for the Veteran's service 
connected PTSD, or TDIU.  In this regard, the Board notes that, 
while the Veteran had previously filed multiple claims for 
service connection for PTSD, all of those claims had been denied, 
and unappealed, prior to the Veteran's new claim of entitlement 
to service connection for PTSD, with the last prior final denial 
being dated December 2000.  There is no evidence of record 
showing that the Veteran appealed that rating.  While the Veteran 
alleged, in his substantive appeal, that he did make an appeal in 
2000 "over the phone", there is no indication of this in the 
Veteran's claims file, which does not show any further 
correspondence from the Veteran until a statement dated April 9, 
2002, from which date the Veteran was eventually granted service 
connection for PTSD.  There is a presumption of regularity that 
government officials "have properly discharged their official 
duties." Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting 
United States v. Chem. Found. Ind. 272 U.S. 1, 14-15 (1926).  
Thus, if the appellant had indeed called the RO to make an 
inquiry about filling an appeal, the Board finds that the VA 
representative would have faithfully discharged his or her duties 
and reported the alleged contact.  Without such evidence, the 
Board finds that the December 2000 decision was a final decision, 
and the April 9, 2002, statement was properly considered as a 
claim to reopen the Veteran's claim for service connection for 
PTSD.  38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2009).

Reviewing the law as it pertains to effective dates then, as 
cited above, the effective date for a grant of service connection 
on the basis of the receipt of new and material evidence 
following a final prior disallowance is the date of receipt of 
the application to reopen, or the date entitlement arose, 
whichever is later.  As the Veteran is in receipt of an effective 
date currently from the date of this claim, there is no provision 
in the relevant law for entitlement to any earlier effective for 
the Veteran's grant of service connection for PTSD, and the 
preponderance of the evidence of record is therefore against a 
grant of an earlier effective date for PTSD.  

The Board also finds that the preponderance of the evidence of 
record indicates that entitlement to TDIU would not be warranted 
from an earlier date.  As noted above, the Veteran's claim for 
TDIU was granted effective April 9, 2002, the date the Veteran 
first met the schedular requirements for unemployability.  As 
noted above, the general rule with regard to an award of 
increased disability compensation, which a TDIU is considered to 
be, is that the effective date for such an award will be the date 
the claim was received or the date entitlement arose, whichever 
is later.  Reviewing the evidence of record, the Veteran's claim 
for entitlement to TDIU was received on May 10, 2007.  However, a 
September 2007 rating decision granted the Veteran entitlement to 
TDIU effective April 9, 2002, five years prior to his claim.  As 
the effective date for this claim should be the date the claim 
was received or the date entitlement arose, whichever is later, 
and as the Veteran was granted entitlement to TDIU five years 
prior to his claim, the Board finds no basis for a grant of any 
earlier effective date.

The Board also notes that the Veteran's representative, in his 
June 2010 informal hearing presentation, appears to contend that 
there was clear and unmistakable error (CUE) in a May 30, 1997 RO 
decision, which the representative feels would have an impact on 
the effective dates currently at issue.  Specifically, the 
Veteran's representative alleges that the May 1997 RO decision 
was decided on the basis of new and material evidence, and that, 
as the appeal period for the pervious merits denial had not yet 
expired, the disposition of this claim as new and material, 
rather than direct service connection, was erroneous.  A finding 
of clear and unmistakable error in a prior decision may be a 
basis on which an earlier effective date can be granted.

A motion for benefits based on clear and unmistakable error (CUE) 
in a prior final rating decision entails special pleading and 
proof requirements to overcome the finality of the decision by 
collateral attack because the decision was not appealed during 
the appeal period.  In order for a claimant to successfully 
establish a valid motion of CUE in a final rating decision, the 
claimant must articulate with some degree of specificity what the 
alleged error is, and, unless the alleged error is the kind of 
error that, if true, would be CUE on its face, the claimant must 
provide persuasive reasons explaining why the result of the final 
rating decision would have been manifestly different but for the 
alleged error.

In this case, the appellant's representative has alleged a 
specific error of law, that the May 30, 1997, RO decision should 
have been denied on the basis of direct service connection, 
rather than on a finding that no new and material evidence had 
been presented.  However, the Board does not find any specific 
error of fact or law occurred.  While the Board agrees that the 
May 1997 RO decision was within the period of time for appeal of 
a previous merits denial, the evidence of record does not show 
that the Veteran specifically submitted a notice of disagreement 
with that prior decision.  Rather, he stated that he wished to 
reopen his claim, and provided new evidence.  Thus, the Board 
does not find any CUE.  However, even if there were CUE in this 
decision, the Board does not find, nor has the claimant provided, 
persuasive reasons explaining why this would impact the Veteran's 
current effective date claim.  He has not pointed to any specific 
evidence that would have changed the outcome of this claim had it 
been decided on a direct service connected basis, rather than a 
new and material basis.  Further, the Board notes specifically 
that, following this May 30, 1997 RO decision, the Veteran was 
again denied service connection for PTSD in a December 2000 
decision of the RO, which the Veteran did not appeal.  Subsequent 
to this decision, the earliest new claim for service connection 
for PTSD is dated April 9, 2002, which is the date from which the 
Veteran currently has service connection for PTSD and entitlement 
to TDIU.  Thus, regardless of whether the Veteran's May 30, 1997, 
decision contained CUE, whether it should have been decided on 
the merits of service connection, or whether it was properly 
denied as not new and material, the subsequent unappealed 
December 2000 RO decision was clearly properly denied on the 
basis of no new and material evidence having been submitted, and 
was clearly unappealed, making the disposition of the prior 
decision moot.  As such, the Board does not find any CUE that 
would affect the outcome of this case.

The Board also notes that, in support of his claim, the Veteran 
has submitted a letter purported to be from the RO, which appears 
to indicate that the Veteran had been in receipt of a "service 
connected disability evaluated at 100 percent permanent and total 
effective 5/21/96."  This letter is incorrect however, as the 
evidence in the Veteran's claims file clearly indicates that the 
Veteran was in receipt of a NON service connected pension 
effective 5/21/96.  The Board also notes with some concern that 
the letter, which was received as a smudged copy, has unusual 
lines and marks on it, which would be similar to those found on a 
doctored document.  The Board also notes that the Veteran's 
claims file does not contain an original copy of this letter, 
which should have been placed in the claims file by the RO, 
particularly when all other correspondence from this same time 
period to the Veteran does appear to have been copied by the RO 
and associated with the Veteran's claims file,  Nevertheless, the 
Board will refuse to speculate as to the nature of this document 
further, other than to say that while it has been considered, it 
is clearly erroneous based on the other information in the 
Veteran's claims file, and therefore has no bearing as to the 
question of whether the Veteran is entitled to any earlier 
effective date.

As the preponderance of the evidence is against these claims, the 
benefit-of-the-doubt doctrine does not apply, and they must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an earlier effective date for the grant of post 
traumatic stress disorder (PTSD) and individual unemployability, 
is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


